      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
TIMOTHY HIDALGO,

                       Plaintiff,                19-cv-10545 (JGK)

           - against -                           OPINION & ORDER

AMATEUR ATHLETIC UNION OF THE UNITED
STATES, INC.,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendant, the Amateur Athletic Union of the United

States, Inc. (the “AAU”), moves to compel arbitration on the

claims brought by the plaintiff, Timothy Hidalgo, for common law

negligence, negligence per se, and breach of implied contract,

as well as for statutory violations of the New York General

Business Law, N.Y. Gen. Bus. Law § 349(a) and the Rhode Island

Deceptive Trade Practices Act, R.I. Gen. Laws § 6-13.1-1. All

the plaintiff’s claims arise out of a data breach that allegedly

resulted in financial losses, identity theft, and other injuries

to people, like the plaintiff, who had personal information,

including credit card and debit card information, stored with

the AAU. The defendant also moves to stay this litigation

pending arbitration.

     For the reasons that follow, the defendant’s motion to

compel arbitration and its motion to stay this action pending

arbitration are granted.

                                    1
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 2 of 30



                                   I.

     The following facts are undisputed unless otherwise

indicated.

                                   A.

     The AAU is a non-profit, volunteer-based, multi-sport event

organization that promotes and develops amateur sports and

physical fitness programs for youths and adults. Kimbrell Decl.

¶ 2. Individuals may apply to become members of the AAU as

athletes or non-athletes; the latter category includes coaches,

administrators, managers, instructors, and officials. Id.

Individuals may apply for AAU membership by filling out an

online application at https://aausports.org (the “Website”). Id.

at ¶¶ 3, 6 & Ex. A.

     The AAU online membership application contains many

questions that require the applicant to answer. At the end of

the application is a section that is replicated here:




                                    2
Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 3 of 30
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 4 of 30



Kimbrell Decl., Ex. A.

     Before submitting the application by clicking the green

“Continue” button in the bottom right corner, an applicant must,

among other things, check a box that appears to the immediate

left of the words “*I understand and agree to all terms and

conditions listed.” Kimbrell Decl. at ¶¶ 6-8 (bold and color in

original). The check box and the accompanying text appear at the

bottom of a yellow box in the application immediately below the

bold heading “Terms and Conditions – Digital Signature.” Id.

(bold in original). One of the statements in the “terms and

conditions” section of the application is the statement that

     Membership in any category may be granted only after
     an application is submitted and approved. By
     submitting an application, the applicant agrees to
     comply with the provisions of the AAU Code, including
     its constitution, bylaws, policies, procedures,
     regulations, and rules.

Id. at ¶ 7 (color in original). The blue text is a hyperlink

that takes the applicant to a separate “AAU Code Book” screen.

Id. at ¶ 8. Also in the “terms and conditions” section is the

statement “*I accept all terms and conditions for this AAU

membership application as laid out by the AAU code book

(available here) and this application.” Id. (color in original).

The blue text, “available here,” is another hyperlink that takes

the applicant to the same AAU Code Book screen. Id.

Additionally, in the green box in the “terms and conditions”


                                    4
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 5 of 30



section of the application is the statement “By entering my name

below, I hereby authorize AAU to create the requested

membership, accept and acknowledge all terms and conditions

presented to me during the application process.” Id. at Ex. A.

     Regardless which of the two hyperlinks one uses to access

the AAU Code Book screen from the application page, the

resulting page that a user is taken to displays the table of

contents of the AAU Code Book. Id. at ¶¶ 10-11 & Ex. B. On the

table of contents page, a complete PDF version of the AAU Code

Book can be accessed by clicking on a button near the top of the

AAU Code Book screen labeled “Complete Book.” Id. at Ex. B. The

AAU Code Book screen also contains hyperlinks to each chapter

contained within the AAU Code Book, one of which is titled

“Policies.” Id. Adjacent to the “Policies” heading in the table

of contents on the AAU Code Book screen is a hyperlink that

reads “AAU National Policies of the AAU.” Id. (underline and

color in original). In the “Policies” section of the table of

contents, the first subheading is labeled “Membership Policy”

and a sub-subheading below the “Membership Policy” subheading is

labeled “Binding Arbitration.” Id. Upon clicking on the

hyperlink labeled “AAU National Policies of the AAU,” the web

user is then directed to a screen that displays the specific

pages of the larger AAU Code Book containing the “AAU National

Policies.” Id. at ¶¶ 11-12 & Ex. C.

                                    5
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 6 of 30



     The “Binding Arbitration” provision contained in the AAU

National Policies, which appears in bold text and in capital

letters, reads as follows:

     B. BINDING ARBITRATION

       1. BY APPLYING FOR AAU MEMBERSHIP (OR HAVING A THIRD
       PARTY SUBMIT AN APPLICATION FOR MEMBERSHIP IN THE
       AAU ON BEHALF OF THE APPLICANT), OR UPON ENTERING
       ANY AAU EVENT, THE APPLICANT/MEMBER/ENTRANT AND THE
       AAU AGREE TO SUBMIT ALL CIVIL DISPUTE(S) ARISING OUT
       OF OR DURING THE TERM OF MEMBERSHIP TO BINDING
       ARBIRATION ADMINISTERED BY THE AMERICAN ARBITRATION
       ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS CONSUMER
       ARBITRATION RULES. THE ARBITRATION HEARING SHALL BE
       HELD IN NEW YORK, NEW YORK BEFORE ONE (1)
       ARBITRATOR.
       2. DEPOSITION(S), REQUESTS FOR ADMISSIONS, AND
       REQUESTS FOR PRODUCTION OF DOCUMENTS ARE STRICTLY
       DISCOURAGED AND WILL NOT BE ALLOWED WITHOUT AN ORDER
       FROM AAA; AND, IN ORDER TO BE CONSIDERED, A REQUEST
       FOR ANY SUCH ORDER, IF ANY, SHALL ACCOMPANY THE
       FILING OF THE APPLICABLE PARTY’S FIRST SUBMISSION TO
       AAA OR SUCH REQUEST SHALL BE WAIVED AND/OR DENIED. A
       LIST OF WITNESSES AND ALL EXHIBITS TO BE INTRODUCED
       AT THE HEARING WILL BE EXCHANGED AT LEAST TWENTY
       (20) DAYS PRIOR TO THE HEARING. THE PARTIES AGREE
       THAT THE BINDING ARBITRATION SHALL BE IN LIEU OF ANY
       LITIGATION BY AND BETWEEN ALL OF THE PARTIES RELATED
       TO THE DISPUTE.
       3. THE PARTIES DECLARE THAT IT IS THEIR CLEAR AND
       UNMISTAKABLE INTENT FOR THE ARBITRATOR TO DETERMINE
       ANY AND ALL QUESTIONS OF ARBITRABILITY, IF ANY. ANY
       OBJECTION TO THE ARBITRATOR’S JURISDICTION,
       INCLUDING ANY OBJECTIONS WITH RESPECT TO THE
       EXISTENCE, SCOPE OR VALIDITY OF THE ARBITRATION
       AGREEMENT SHALL BE DECIDED BY THE ARBITRATOR.
       4. THE PARTIES WILL BE RESPONSIBLE FOR THEIR OWN
       LEGAL FEES, COSTS AND COST OF WITNESSES. THE PARTIES
       WILL SHARE EQUALLY THE ARBITRATOR’S FEES AND COSTS.
       THE PARTIES WAIVE ANY RIGHT TO SEEK AND THE PARTIES
       COVENANT NOT TO SEEK, ANY PUNITIVE OR EXEMPLARY
       DAMAGES.

Id. at ¶ 13 & Ex. C.

                                    6
       Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 7 of 30



     On May 16, 2019, the plaintiff applied for membership with

the AAU by filling out an application on the Website. Kimbrell

Decl. ¶ 4. 1 The plaintiff used his debit card to pay the $32.00

fee for a coach’s certificate at the time he submitted his

application. Compl. ¶ 19. The plaintiff applied for membership

by accessing the Website on the Safari web browser application

on his iPhone. Hidalgo Decl. ¶¶ 4-7. Because he used his iPhone

to complete the membership application the plaintiff allegedly

“had to move the screen back and forth for each line of text. By

pinching [his] fingers together on the screen [he] could zoom

out and see more of the Application, but even then the full

application was not visible and it would pop back to the

misconfigured size when [he] lifted [his] fingers from the

screen.” Id. at ¶ 7 & Ex. A. Nevertheless, the plaintiff states

that the image of the membership application reproduced above

“may well be essentially the same as the application [he] filled

out in May 2019, although . . . due to the lack of mobile

compatibility, he never saw it formatted as a unified document.”

Id. at ¶ 8. The plaintiff states that he “remember[s] a section

that talked about terms and conditions for background check and

another yellow box that talked about terms and conditions of


1 The plaintiff alleges that he applied for membership with the AAU on or
about May 17, 2019. Compl. ¶ 19. The defendant alleges that the May 16, 2019
date comes from a review of business records maintained by the AAU in the
ordinary course of business. Kimbrell Decl. ¶ 4. Any discrepancy between the
two dates is not material in this case.

                                      7
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 8 of 30



membership. The second terms and conditions box talked about how

membership was not guaranteed by just filling out the

application and that members had to comply with the AAU Code and

its constitution and rules.” Id. at ¶ 10.

     When the plaintiff applied for membership he necessarily

checked the box in the “terms and conditions” section adjacent

to the statement “*I understand and agree to all terms and

conditions listed” because, had he not checked the box, an error

message would have popped up on the screen when he attempted to

click the “Continue” button at the bottom right of the

application. Kimbrell Decl. ¶ 9. The plaintiff’s membership was

accepted by the AAU on May 29, 2019, roughly two weeks after he

applied, and the plaintiff thereafter became eligible to

participate in the AAU’s youth program as a coach or other kind

of volunteer. Hidalgo Decl. ¶ 16 & Ex. B.

                                   B.

     Private information, including credit and debit card

information, of individuals who conducted transactions on the

Website between October 1, 2018 and July 2, 2019, including that

information from the plaintiff, was subject to a data breach

that the AAU publicly disclosed in September 2019. Compl. ¶ 3.

The plaintiff generally alleged in the Complaint that the AAU

“failed to take reasonable steps to employ adequate security

measures or to properly protect sensitive payment Personal

                                    8
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 9 of 30



Information” and that in the aftermath of the breach, AAU’s

actions in remedying the injuries of victims of the breach were

inadequate. See generally id. at ¶¶ 33-66.

     On November 13, 2019, the plaintiff brought this case as a

class action on behalf of “[a]ll residents of the United States

whose Personal Information was compromised as a result of the

data breach first disclosed by AAU in September 2019.” Id. at

¶ 67. The plaintiff brought claims for common-law negligence,

negligence per se, breach of implied contract, unjust

enrichment, violations of the Rhode Island Deceptive Trade

Practices Act, §§ 6-13.1-1 et seq., and violations of the New

York General Business Law, N.Y. Gen. Bus. Law §         349(a). Id. at

¶¶ 78-134.

     The defendant now moves moves pursuant to the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., to compel

arbitration of the plaintiff’s claims and stay the case pending

arbitration.

                                   II.

     Under the FAA, 9 U.S.C. § 4, “a district court must enter

an order to arbitrate upon being satisfied that the making of

the agreement for arbitration or the failure to comply therewith

is not in issue.” Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 22 n.27 (1983) (quotation marks omitted). A

court considering whether to compel arbitration pursuant to a

                                    9
         Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 10 of 30



purported arbitration agreement must decide “(1) whether there

exists a valid agreement to arbitrate at all under the contract

in question . . . and if so, (2) whether the particular dispute

sought to be arbitrated falls within the scope of the

arbitration agreement.” Hartford Accident & Indemn. Co. v. Swiss

Reinsurance Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001)

(internal quotation marks and citation omitted).

        “The determination of whether parties have contractually

bound themselves to arbitrate a dispute – a determination

involving interpretation of state law – is a legal conclusion.”

Specht v. Netscape Commc’ns Corp., 306 F.3d 17, 26 (2d Cir.

2002) (Sotomayor, J.). Thus, “[w]hen deciding whether the

parties agreed to arbitrate a certain matter,” courts generally

“should apply ordinary state-law principles that govern the

formation of contracts.” First Options of Chi., Inc. v. Kaplan,

514 U.S. 938, 944 (1995); see also Rightnour v. Tiffany & Co.,

239 F. Supp. 3d 744, 749-50 (S.D.N.Y. 2017). “It is a basic

tenet of contract law that, in order to be binding, a contract

requires a ‘meeting of the minds’ and a manifestation of mutual

assent.’” Starke v. SquareTrade, Inc., 913 F.3d 279, 288 (2d

Cir. 2019). 2 “When an offeree does not have actual notice of

certain contract terms, he is nevertheless bound by such terms




2   The parties agree that New York law should govern in this case.

                                        10
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 11 of 30



if he is on inquiry notice of them and assents to them through

conduct that a reasonable person would understand to constitute

assent.” Id. at 289 (emphasis in original).

     “New commerce on the Internet . . . has not fundamentally

changed the principles of contract.” Register.com v. Verio,

Inc., 356 F.3d 393, 403 (2d Cir. 2004). Applying ordinary

contract law principles, courts routinely uphold “‘clickwrap’

(or ‘clickthrough’) agreements, which require users to click an

‘I agree’ box after being presented with a list of terms and

conditions of use” “for the principal reason that the user has

affirmatively assented to the terms of agreement by clicking ‘I

agree.’” Meyer v. Uber Techs., Inc., 868 F.3d 66, 75 (2d Cir.

2017) (applying California law but noting that New York and

California apply substantially the same rules for determining

whether there has been mutual assent necessary to form a

contract). However, in order to be bound by an arbitration

agreement contained in a clickwrap agreement, the web-user must

have “reasonable notice of the arbitration provision.” Starke,

913 F.3d at 292; see also Feld v. Postmates, Inc., -- F. Supp.

3d --, 2020 WL 1047055, at *3 (S.D.N.Y. Mar. 3, 2020).

     Upon satisfying itself that an agreement to arbitrate

exists, the district court must then decide whether the claims

at issue are within the scope of the arbitration agreement. See

Meyer, 868 F.3d at 74. When there are issues concerning the

                                   11
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 12 of 30



scope of an arbitration agreement and whether particular

disputes sought to be arbitrated fall within that scope, also

known as issues of arbitrability, those issues are generally

“for judicial determination ‘unless the parties clearly and

unmistakably provide otherwise.’” NASDAQ OMX Grp., Inc. v. UBS

Securities, LLC, 770 F.3d 1010, 1031 (2d Cir. 2010) (quoting

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002));

see also Contec Corp. v. Remote Sol., Co., Ltd., 398 F.3d 205,

208-09 (2d Cir. 2005).

     “In deciding motions to compel, courts should apply a

‘standard similar to that applicable for a motion for summary

judgment.’” Nicosia v. Amazon.com, 834 F.3d 220, 229 (2d Cir.

2016) (quoting Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d

Cir. 2003)). Thus, a court should “consider all relevant,

admissible evidence submitted by the parties and contained in

pleadings, depositions, answers to interrogatories, and

admissions on file, together with affidavits” and “must draw all

reasonable inferences in favor of the non-moving party.” Id.

(internal quotation marks, alteration and citations omitted).

The court must order arbitration “if there is no genuine issue

of material fact regarding the requirements to compel

arbitration.” Nat’l Union Fire Ins. Co. of Pittsburg v. Beelman

Truck Co., 203 F. Supp. 3d 312, 317 (S.D.N.Y. 2016).



                                   12
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 13 of 30



                                  III.

     The first question is whether the plaintiff and the

defendant entered into a valid and enforceable agreement to

arbitrate. With respect to this question, the parties dispute

only whether the plaintiff had “reasonable notice” of the

arbitration provision contained in the AAU Code Book sufficient

for the plaintiff to manifest assent to the terms of the

arbitration provision by virtue of completing the AAU membership

application and becoming a member of the AAU.

                                   A.

     When determining whether a plaintiff assented to the terms

of a web-based contract, courts “look to the design and content

of the relevant interface to determine if the contract terms

were presented to the offeree in a way that would put her on

inquiry notice of such terms.” Starke, 913 F.3d at 289. In a

series of recent cases, Nicosia v. Amazon.com, Meyer v. Uber

Technologies, and Starke v. SquareTrade, the Court of Appeals

has developed a framework for determining whether a web user has

“reasonable notice” of an arbitration provision contained in a

document that can be accessed through a hyperlink provided to

the user. See Starke, 913 F.3d at 292 (“The reasoning of Nicosia

and Meyer provides the framework within which we analyze the

validity of assent to terms and conditions presented through a

web interface.”).

                                   13
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 14 of 30



     In Nicosia, the Court of Appeals found that the plaintiff

had plausibly pleaded that he was not bound by Amazon.com’s

Conditions of Use when he placed an online order. 3 The Amazon.com

order page contained language near the top of the page that “By

placing your order, you agree to Amazon.com’s privacy notice and

conditions of use,” where “privacy notice” and conditions of

use” were hyperlinks in blue font. Nicosia, 834 F.3d at 235-36,

241. In finding that the plaintiff had plausibly pleaded that

there was no constructive notice of Amazon.com’s conditions of

use, the Court of Appeals noted a number of facts about the

layout of the Amazon.com order page that, taken together,

deprived the plaintiff of “reasonable notice” of the conditions

of use that would purportedly become binding upon placing an

order with Amazon.com. These facts included that “the critical

sentence appears in smaller font” than the “Review your order

heading”; “unlike typical ‘clickwrap’ agreements, clicking

‘Place your order’ does not specifically manifest assent to the

additional terms, for the purchaser is not specifically asked

whether she agrees or to say ‘I agree’”; the message alerting a

user that placing the order constituted agreement to be bound by

the conditions of use was not “bold, capitalized, or conspicuous

in light of the whole webpage”; and the page itself contained


3 The court in Nicosia applied Washington law to the question of contract
formation, but “Washington law is the same as New York law with respect to
the issue of contract formation.” Starke, 913 F.3d at 290 n.7.

                                     14
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 15 of 30



“between fifteen and twenty-five links on the Order Page, and

various text is displayed in at least four font sizes and six

colors . . . alongside multiple buttons and promotional

advertisements.” Id. at 235-37.

     In Meyer, the Court of Appeals enforced an arbitration

provision contained in the “terms of service & privacy policy”

that could be accessed on the registration screen of the Uber

smartphone application. 868 F.3d at 81. In finding that a user

would have reasonable notice of the existence of the arbitration

provision, the Court of Appeals noted at the outset that

“precedent and basic principles of contract law instruct that we

consider the perspective of a reasonably prudent smartphone

user,” and that “a reasonably prudent smartphone user knows that

text that is highlighted in blue and underlined is hyperlinked

to another webpage where additional information will be found.”

Id. at 77-78. The Court of Appeals found that the Uber

smartphone interface provided “reasonable notice” based on a

number of facts about the layout of the interface, namely that

the screen was “uncluttered”; the “text, including the

hyperlinks to the Terms and Conditions and Privacy Policy,

appears directly below the buttons for registration”; “the dark

print contrasts with the bright white background, and the

hyperlinks are in blue and underlined”; the “notice of the Terms

of Service is provided simultaneously to enrollment”; and

                                   15
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 16 of 30



“[o]nce a user clicks through to the Terms of Service, the

section heading (‘Dispute Resolution’) and the sentence waiving

the user’s right to a jury trial on relevant claims are both

bolded.” Id. at 78-79.

     In Starke, the Court of Appeals found that a user did not

have reasonable notice of an arbitration provision that could be

accessed through a “terms and conditions” hyperlink contained in

the confirmation email of a purchase made on Amazon.com. 913

F.3d at 285. In finding that the plaintiff did not have

reasonable notice of the provision that could be accessed

through the “terms and conditions” hyperlink, the Court of

Appeals noted that the company that sought to compel arbitration

had “never directed Starke’s attention to the ‘Terms &

Conditions’ hyperlink that contained the post-Sale T&C”; the

information unrelated to the terms and conditions hyperlink

“took up approximately half of the email”; the hyperlink itself

“is some of the smallest text in the email and comes after

several prompts unrelated to the enclosure of the contract”; the

“interface here is cluttered with diverse text, displayed in

multiple colors, sizes and fonts, and features various buttons

and promotional advertisements that distract the reader from the

relevant hyperlink”; the subsequent “email in no way signals to

Starke that he should click on the link, and it does not advise

him that he would be deemed to agree to the contract terms in

                                   16
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 17 of 30



the document to be found by clicking that link”; and the terms

and conditions were both spatially and temporally decoupled from

the purchase that Starke had made on Amazon.com. Id. at 292-94.

     These cases make clear that the inquiry whether a web user

had “reasonable notice” of contract terms contained in a

contract accessible by hyperlink depends on the “totality of the

circumstances.” Id. at 296; Feld, 2020 WL 1047055, at *3

(“Whether a user is on inquiry notice is a fact-intensive

analysis.”) (citing Meyer, 868 F.3d at 76). These cases provide

the framework for the inquiry in this case as to whether the

plaintiff assented to the arbitration provision contained in the

AAU Code Book by submitting his application for membership in

the AAU and becoming a member of the AAU.

                                   B.

     In this case, the plaintiff had “reasonable notice” that by

completing his application for AAU membership and becoming a

member of the AAU, he would be bound by contractual language

contained in the documents, including the binding arbitration

provision, that could be accessed through the hyperlinks on the

AAU application page. On the Website, an applicant’s “attention

is adequately directed to a conspicuous hyperlink that is

clearly identified as containing contractual terms to which the

customer manifests assent” by completing the AAU membership

application. Starke, 913 F.3d at 296. An applicant has

                                   17
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 18 of 30



“reasonable notice” of the arbitration provision contained in

the AAU Code Book based on several facts about the layout of the

AAU membership application page.

     First, the AAU application page is relatively uncluttered.

The relevant part of the application page is labeled “Terms and

Conditions – Digital Signature” in large bold font. The section

is in a distinctive yellow color. Within that section, the

provisions of the AAU Code that a member agrees to comply with

can be accessed through the hyperlinks and are marked with the

distinctive blue color characteristic of hyperlinks. 4 Although

the membership application page has various colors, the layout

is not distracting like the layout of the web page in Nicosia in

which there were “between fifteen and twenty-five links,” in

text of “at least four font sizes and six colors,” and various

buttons and advertisements. 834 F.3d at 237. The relevant text

in the “terms and conditions” box on the AAU application screen

clearly draws a reasonable user’s attention to it because of the

blue hyperlinks, the red asterisks, the normal font size, and

the clear contrast between the mostly black text and the yellow

background. See Peter v. DoorDash, Inc., -- F. Supp. 3d --, 2020


4 The plaintiff suggests that a reasonable user would be confused by the fact
that there were multiple different terms and conditions. But as the plaintiff
himself admits, he “remember[s] a section that talked about terms and
conditions for background check and another yellow box that talked about
terms and conditions of membership.” Hidalgo Decl. ¶ 10. There are two
hyperlinks inside the “Terms and Conditions” box on the application and both
hyperlinks would take a web user to the same AAU Code Book screen.

                                     18
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 19 of 30



WL 1967568, at *4 (N.D. Cal. Apr. 23, 2020) (“DoorDash’s sign-up

page looks markedly similar to the page approved by

Meyer . . . Despite plaintiff’s characterization of the font as

gray-on-gray, the text contrasts clearly with the background and

is plainly readable.”). The “terms and conditions” box is also

prominently placed squarely in the middle of the very end of the

application, which is a conspicuous part of the application

because it is the last place an applicant looks before finishing

the application process.

     Second, although the court in Meyer noted that reasonable

notice was given, in part, because “the entire screen [was]

visible at once, and the user [did] not need to scroll beyond

what [was] immediately visible to find notice of the Terms of

Service,” 868 F.3d at 78, the fact that an applicant would have

to scroll down through many pages of the application to reach

the terms and conditions box does not undermine the plaintiff’s

assent to those terms and conditions. An applicant for AAU

membership would be unable to avoid the part of the application

containing the hyperlinks leading to the AAU Code Book because

the applicant would necessarily proceed through the application

in linear fashion and could not complete the application without

having reviewed that page.

     Third, the agreement in this case is a clickwrap agreement

in which an applicant necessarily checks the box adjacent to the

                                   19
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 20 of 30



acknowledgment of the terms and conditions to indicate his

agreement with the AAU terms and conditions listed, one of which

is compliance with the contents of the AAU Code Book. The

declaration of Debra Kimbrell shows that it would have been

impossible for the plaintiff to complete his membership

application without checking the box that gave assent to the

terms and conditions. See Sultan v. Coinbase, Inc., 354 F. Supp.

3d 156, 161-62 (E.D.N.Y. 2019). The plaintiff therefore assented

to the terms and conditions when he checked the box indicating

that he was aware of the existence of the clickwrap agreement.

See Armstead v. Starbucks Corp., No. 17-cv-1163, 2017 WL

5593519, at *3 (S.D.N.Y. Nov. 17, 2017) (“Meyer concluded that a

party has typically consented to arbitration when she agreed to

a ‘clickwrap’ or ‘click-through’ agreement.”). Moreover, the

language that “[b]y submitting an application, the applicant

agrees to comply with the provisions of the AAU Code,” contained

in the “terms and conditions” box on the AAU application screen,

is a “clear prompt directing users to read the [AAU Code Book]

and signaling that their acceptance of the benefit of

registration would be subject to contractual terms.” Meyer, 868

F.3d at 78-79. 5


5 It appears that the plaintiff in this case also had actual notice that he

would be bound by the terms and conditions in the AAU Code. As the plaintiff
stated in his declaration, he “remember[s] a section that talked about terms
and conditions for background check and another yellow box that talked about
terms and conditions of membership. The second terms and conditions box

                                     20
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 21 of 30



     Fourth, the fact that notice about the terms and conditions

of AAU membership was both spatially and temporally coupled to

the applicant’s submission of an application further indicates

that the plaintiff had “reasonable notice” that he would be

bound by the attendant terms and conditions upon becoming an AAU

member. See Meyer, 868 F.3d at 78 (“In addition to being

spatially coupled with the mechanism for manifesting assent –

i.e., the register button – the notice is temporally coupled.”).

In this case, the check box in which a user manifested assent to

the terms and conditions contained in the AAU Code Book appeared

in close proximity to the two hyperlinks to the AAU Code Book

and all were contained within the box plainly labeled “Terms and

Conditions – Digital Signature.” Notice of the terms and

conditions of membership, including being bound by the contents

of the AAU Code Book was also temporally coupled to the

plaintiff’s application because notice appeared on the

application page itself and therefore notice is given to an

applicant “simultaneously to enrollment, thereby connecting the

contractual terms to the services to which they apply.” Id.

     Based on these facts, the plaintiff had “reasonable notice”

that upon completing his membership application with the AAU and



talked about how membership was not guaranteed by just filling out the
application and that members had to comply with the AAU Code and its
constitution and rules.” Hidalgo Decl. ¶ 10.


                                     21
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 22 of 30



becoming a member, he would be bound by the arbitration

provision indisputably contained in the AAU Code Book that could

be accessed through the hyperlinks conspicuously displayed on

the AAU membership application page. The plaintiff’s arguments

to the contrary are without merit.

     The plaintiff argues that because he applied for membership

on an iPhone using a web browser and the AAU application was not

compatible for smartphone use, he did not have reasonable notice

that he would be bound by the AAU Code Book. Specifically, the

plaintiff complains that he “had to move the screen back and

forth for each line of text” and zoom in and out because the

full application was not visible on the iPhone screen at one

time. Hidalgo Decl. ¶ 7 & Ex. A. However, the plaintiff does not

dispute that even though he used his iPhone to complete the

membership application, there was a check box for him to click

to agree to the “terms and conditions.” In fact, the plaintiff

states that he remembers seeing the “terms and conditions” box

when he applied for membership. The plaintiff therefore had

reasonable notice of the need to agree to the terms and

conditions even though he used an iPhone to complete his AAU

membership application.

     In any event, the relevant question is whether a

“reasonably prudent smartphone user” would have inquiry notice

that he would be bound by the contract provisions contained in

                                   22
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 23 of 30



the AAU Code Book upon completing the AAU membership

application. See Meyer, 868 F.3d at 77-78. The plaintiff points

to no authority for the proposition that a reasonably prudent

smartphone user does not have inquiry notice of terms and

conditions when the user physically checks a box indicating that

the user understands and agrees to the terms and conditions. See

Peter, 2020 WL 1967568, at *4 (finding that in the context of

the plaintiffs’ argument that the terms and conditions would not

have been readable on a smartphone that “Plaintiffs cite no

authority regarding acceptable font size in the digital

context.”). Moreover, the plaintiff fails to articulate why a

“reasonably prudent smartphone user” would not have reasonable

notice of the hyperlinks on the AAU application page simply

because the smartphone user had to scroll around and zoom in and

out on certain text on the smartphone screen to complete the

application. See Meyer, 868 F.3d at 77-78.

     The plaintiff also argues that he should not be bound by

the arbitration provision in the AAU Code Book because it was

not obvious that the AAU Code Book contained contractual

language rather than simply a general code of conduct governing

matters like sportsmanship at AAU events. The text in the

application stated that “Membership in any category may be

granted only after an application is submitted and approved. By

submitting an application, the applicant agrees to comply with

                                   23
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 24 of 30



the provisions of the AAU Code, including its constitution,

bylaws, policies, procedures, regulations, and rules.” Kimbrell

Decl. ¶ 7 (color in original). The plaintiff provides no support

for the argument that the phrase “the AAU Code, including its

constitution, bylaws, policies, procedures, regulations, and

rules” does not provide “reasonable notice” to an applicant that

the applicant could be bound contractually by provisions

contained in the AAU Code. The relevant portion of the AAU

membership application is labeled “Terms and Conditions –

Digital Signature,” which is standard language used in web-based

contracts to indicate the existence of contractual language. See

generally, Meyer, 868 F.3d at 78 (discussing Uber’s “terms and

conditions”). There is no merit or authority for the plaintiff’s

argument that he did not have “reasonable notice” that the AAU

Code Book created an enforceable contract between the parties.

     The plaintiff also argues that because the arbitration

provision was allegedly “hidden” in the middle of the roughly

170-page AAU Code Book accessible through the hyperlinks, he did

not have notice of the arbitration provision. But the fact that

an applicant on the AAU Website, such as the plaintiff, was

required to click through multiple hyperlinks - first to the AAU

Code Book, then to the “Policies” chapter – to reach the

specific part of the AAU Code Book containing the arbitration

provision does not mean that the plaintiff cannot be bound by

                                   24
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 25 of 30



the arbitration provision because “clicking the hyperlinked

phrase is the twenty-first century equivalent of turning over

the cruise ticket [containing an enforceable forum-selection

clause at issue in Carnival Cruise Lines, Inc. v. Shute, 499

U.S. 585, 587-88 (1991)]” to read the fine print. Fteja v.

Facebook, 841 F. Supp. 2d 829, 839 (S.D.N.Y. 2012); Feld, 2020

WL 1047055, at *5 (“Whether Feld actually clicked on the

hyperlinked terms to read the TOS or the Privacy Policy is

immaterial; what matters is that notice of these terms was

reasonably conspicuous.”).

     The plaintiff’s argument that he cannot be bound by the

arbitration provision because he either did not or could not

have been expected to read the full 170-page document contained

in the AAU Code Book runs counter to well-settled principles of

contract law. Under “New York law, a customer does not have the

right to avoid a contract on the ground that he did not read

it.” Crewe v. Rich Dad Educ., LLC, 884 F. Supp. 2d 60, 73-74

(S.D.N.Y. 2012) (collecting cases); Ragone v. Atl. Video at

Manhattan Ctr., 595 F.3d 115, 122 (2d Cir. 2010) (“Further,

Ragone asserts that she did not read the arbitration agreement

before signing it. But this is of no moment . . . .”).

Additionally, an applicant would not have to scroll through the

entire roughly 170-page AAU Code Book because the AAU Code Book

Screen contained a much shorter table of contents. Under the

                                   25
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 26 of 30



“Policies” section of the AAU Code Book table of contents was a

section clearly labeled “Binding Arbitration.”

     The plaintiff has failed to raise any issue of triable fact

as to whether he had “reasonable notice” that he would be bound

by the arbitration provision contained in the AAU Code Book upon

completing his application for membership in the AAU. There is

therefore no dispute that the plaintiff assented to the

arbitration provision when he checked the box on the AAU

membership application page indicating his agreement with all

the terms and conditions listed and then submitted the

membership application. See Sultan, 354 F. Supp. 3d at 162.

                                   C.

     The next question is whether the particular claims brought

by the plaintiff against the defendant are within the scope of

the arbitration provision.

     The arbitration provision provides that “by applying for

AAU membership (or having a third party submit an application

for membership in the AAU on behalf of the application), or upon

entering any AAU event, the applicant/member/entrant and the AAU

agree to submit all civil dispute(s) arising out of or during

the term of membership to binding arbitration administered by

the American Arbitration Association (“AAA”) in accordance with

its consumer arbitration rules.” Kimbrell Decl., Ex. C. The

arbitration provision further provides that “the parties declare

                                   26
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 27 of 30



that it is their clear and unmistakable intent for the

arbitrator to determine any and all questions of arbitrability,

if any. Any objection to the arbitrator’s jurisdiction,

including any objections with respect to the existence, scope or

validity of the arbitration agreement shall be decided by the

arbitrator.” Id.

     The plaintiff argues principally that because the

plaintiff’s payment information was stolen from AAU’s website

when he applied for membership on May 16, 2019, thirteen days

before the plaintiff’s AAU membership began, the dispute between

the plaintiff and the defendant in this case does not “arise[e]

out of or during the term of membership[.]”

     However, this Court cannot decide the issue whether the

dispute between the plaintiff and the defendant is arbitrable

because the parties agreed to “empower an arbitrator to decide

issues of arbitrability,” and that empowerment “serves as clear

and unmistakable evidence of the parties’ intent to delegate

such issues to an arbitrator.” Contec Corp., 398 F.3d at 208.

Courts have upheld and enforced delegation clauses similar to

the clause in this case, which principally states that “it is

[the parties’] clear and unmistakable intent for the arbitrator

to determine any and all questions of arbitrability, if any” and

that “[a]ny objection to the arbitrator’s jurisdiction,

including any objections with respect to the existence, scope or

                                   27
      Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 28 of 30



validity of the arbitration agreement shall be decided by the

arbitrator.” See, e.g., Mumin v. Uber Techs., Inc., 239 F. Supp.

3d 507, 522-23 (E.D.N.Y. 2017). 6

     In light of the broad delegation to the arbitrator of

issues of arbitrability, the plaintiff’s argument that his

claims are not covered by the arbitration provision because the

claims do not “aris[e] out of or during the term of membership”

is an argument that must be submitted to the arbitrator in the

first instance. See Henry Schein, Inc. v. Archer & White Sales,

Inc., 139 S. Ct. 524, 529 (2019) (“When the parties’ contract

delegates the arbitrability question to an arbitrator, a court

may not override the contract. In those circumstances, a court

possesses no power to decide the arbitrability issue. That is

true even if the court thinks that the argument that the

arbitration agreement applies to a particular dispute is wholly

groundless.”); Olsen v. Charter Commc’ns, Inc., Nos. 18-cv-3388



6 Although the defendant did not rely on the arbitration provision’s clause
stating that arbitration between the parties will be “administered by the
American Arbitration Association (‘AAA’) in accordance with its consumer
arbitration rules” for the argument that the arbitrator must decide issues of
arbitrability, the incorporation of AAA rules in the arbitration provision
constitutes independent “clear and unmistakable” evidence that the parties
intended that the arbitrator decide issues of arbitrability. See Sollinger v.
SmileDirectClub, LLC, No. 19-cv-5977, 2020 WL 774135, at *3 (S.D.N.Y. Feb.
18, 2020) (“One example of ‘clear and unmistakable evidence’ is the parties’
choice to ‘incorporate by reference the Rules of the American Arbitration
Association,’ because the AAA’s rules include an instruction that arbitrators
are to determine their own jurisdiction.”) (alterations omitted) (quoting
Contec Corp., 398 F.3d at 211), appeal docketed, No. 20-965 (2d Cir. Mar. 17,
2020); Offshore Exploration and Production LLC v. Morgan Stanley Private
Bank, N.A., 986 F. Supp. 2d 308, 316 (S.D.N.Y. 2013) (same), aff’d, 626 F.
App’x (2d Cir. 2015).

                                     28
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 29 of 30



& 18-cv-4972, 2019 WL 3779190, at *8 (S.D.N.Y. Aug. 9, 2019).

Therefore, all of the plaintiff’s claims must be submitted to

arbitration as provided for in the arbitration provision

contained in the AAU Code Book. It will be for the arbitrator to

decide whether any of the plaintiff’s claims are beyond the

scope of the arbitration agreement.

                                  IV.

     The defendant requests that the Court stay this case

pending arbitration if it grants the defendant’s motion to

compel arbitration.

     The FAA provides that where a court is called upon to

adjudicate a motion to compel arbitration, “the court in which

such suit is pending, upon being satisfied that the issue

involved in such suit or proceeding is referable to arbitration

under such an agreement, shall on application of one of the

parties stay the trial of the action until such arbitration has

been had in accordance with the terms of the agreement,

providing the applicant for the stay is not in default in

proceeding with such arbitration.” 9 U.S.C. § 3. A stay of the

proceedings is mandatory “after all claims have been referred to

arbitration and a stay [has been] requested.” Katz v. Cellco

P’ship, 794 F.3d 341, 345 (2d Cir. 2015).

     In this case, all claims have been ordered to be submitted

to arbitration and the defendant has requested that the Court

                                   29
     Case 1:19-cv-10545-JGK Document 27 Filed 06/16/20 Page 30 of 30



enter a stay of proceedings in this Court pending the outcome of

the arbitration. Therefore, this case is stayed pending the

outcome of the arbitration.

                              CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not discussed above, the arguments are

either moot or without merit. The motion to compel arbitration

is granted. The motion to stay this action pending the outcome

of arbitration is granted. The parties should report back to the

Court promptly at the conclusion of the arbitration. The Clerk

is directed to stay this case. The Clerk is also directed to

close Docket Nos. 10 and 24.

SO ORDERED.

Dated:    New York, New York
          June 16, 2020

                                        ____ /s/ John G. Koeltl_____
                                               John G. Koeltl
                                        United States District Judge




                                   30
